


Exhibit 10


GRANT NOTICE FOR
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD


[DATE]


PPG Industries, Inc. (the “Company”) and the Participant identified below are
parties to a Non-Employee Director Restricted Stock Unit Award Agreement dated
as of __________ (the “Agreement”). Capitalized terms used in this Grant Notice
shall have the respective meanings given to such terms in the Agreement, unless
otherwise defined in this Grant Notice. This Grant Notice confirms the grant to
the Participant of an Award of Restricted Stock Units with the terms set forth
below. This Grant Notice is hereby incorporated by reference into and forms a
part of the Agreement.


Participant Name:
 
Date of Grant:
 
Number of Restricted Stock Units Granted:




Dividend Equivalents:
“Dividend Equivalents” are granted with respect to this Restricted Stock Unit
Award and shall be credited to Participant in accordance with paragraph 1.B of
the Agreement. “Dividend Equivalents” means the right to receive the equivalent
value (in cash or shares) of dividends paid on one share of Common Stock for
each share that may be issued under an Award.
Vesting:
The “Vesting Date” of the Award is [insert date of the day prior to the
subsequent Annual Meeting of Shareholders]
Forfeiture:
This Award shall be forfeited as of the date of any termination of the
Participant’s service as a member of the Board of the Company (“Director”) if
such termination occurs prior to the Vesting Date (as set forth above).
Notwithstanding the foregoing (but subject to the continuing conditions
provisions of paragraph 3 of the Agreement), the Award will no longer be subject
to forfeiture (i) upon a Change in Control or (ii) if the Participant’s service
as a Director terminates and such termination is not due to the Participant’s
resignation or removal as a Director at the request of a majority of the Board.





PPG Industries, Inc.




/s/ J. Craig Jordan                
By: J. Craig Jordan, Vice President, Human Resources


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


[DATE]


This NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”) is entered into as of the date first written above by and between
PPG Industries, Inc. (the “Company”) and __________ (the “Participant”).


The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant, a non-employee Director of the
Company, has been selected by the Officers-Directors Compensation Committee (the
“Committee”) to receive an Award under the Plan. Capitalized terms used in this
Agreement shall, unless defined elsewhere in this Agreement, have the respective
meanings given to such terms in the Plan.






--------------------------------------------------------------------------------




The Award of Restricted Stock Units shall be confirmed by a separate Grant
Notice to which this Agreement is attached (“Grant Notice”), specifying the Date
of Grant of the Award, the number of Restricted Stock Units granted and the
terms and conditions applicable to the vesting or forfeiture of such Restricted
Stock Units. Each Restricted Stock Unit is a bookkeeping entry representing the
equivalent in value of a share of Common Stock. Such Award shall be subject to
the terms and conditions of this Agreement and such Grant Notice shall be deemed
incorporated by reference into this Agreement.


NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:


1.
Terms and Conditions of the Award.



A.
This Agreement sets forth the terms and conditions applicable to the Award of
Restricted Stock Units confirmed in the Grant Notice. The Award of Restricted
Stock Units is made under Article VII of the Plan. Unless and until the
Restricted Stock Units are vested in the manner set forth in the Grant Notice
and paragraph 2.A. hereof, the Participant shall have no right to settlement of
any such Restricted Stock Units.



B.
On each date that the Company pays a dividend on its Common Stock prior to the
payment of the Award, the Participant shall be entitled to a Dividend Equivalent
on each Restricted Stock Unit subject to this Agreement. Unless prohibited under
applicable law or otherwise determined by the Committee in its discretion, in
the event and to the extent the Participant is permitted and elects to defer
payment of the Restricted Stock Units subject to this Agreement, the value of
such Dividend Equivalents shall be automatically deferred, on behalf of the
Participant, into the Company’s Deferred Compensation Plan for Directors. In the
event such Dividend Equivalents are not so deferred, the Dividend Equivalents
shall be paid to the Participant in the same form, based on the same record date
and at the same time, as such dividend is paid by the Company on its Common
Stock. For purposes of the time and form of payment requirements of Section 409A
of the Code and the U.S. Treasury Regulations issued thereunder (collectively
“Section 409A”), such Dividend Equivalents shall be treated separately from the
Restricted Stock Units.



C.
From the Date of Grant until the Restricted Stock Units become vested or are
forfeited in accordance with the terms of the Grant Notice and this Agreement,
the Restricted Stock Units granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company.



D.
Prior to settlement of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company. The Company’s obligations under
this Agreement shall be unfunded and unsecured, and no special or separate fund
shall be established and no other segregation of assets shall be made and the
Participant shall have no greater rights than an unsecured general creditor of
the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of this Award unless and until such Award is determined to be
vested and resulting shares of Common Stock are issued to the Participant. In
addition, the Restricted Stock Units shall be subject to such restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Common Stock is then listed, and any applicable federal or state
securities law.







--------------------------------------------------------------------------------




2.
Provisions Applicable to Settlement of Restricted Stock Unit Awards.



A.
Upon attainment of the Vesting Date (as defined in the Grant Notice) without a
forfeiture of the Restricted Stock Units, and upon the satisfaction of all other
applicable conditions as to the issuance of the Restricted Stock Units
(including the payment by the Participant of all applicable Tax-Related Items as
defined in paragraph 7), the Restricted Stock Unit Award granted under this
Agreement shall be settled by issuance to the Participant of shares of Common
Stock equal to the number of Restricted Stock Units set forth in the Grant
Notice.



B.
Any shares of Common Stock issued to the Participant with respect to his or her
Award shall be subject to such restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.



C.
Except as otherwise provided in this Agreement, and except in the event the
Participant is permitted and has made an election to defer payout of the
Restricted Stock Units pursuant to the terms and conditions established by the
Company, the issuance of the shares of Common Stock in accordance with the
provisions of this paragraph 2 will be delivered not later than (i) the last day
of the calendar year in which the Vesting Date occurs, or (ii) if later, the
15th day of the third calendar month following the Vesting Date. Payout of
Restricted Stock Units that have been deferred shall be governed by the terms
and conditions of the deferral election form. In addition, any distribution that
becomes due under the terms of this Agreement will be delayed in the following
circumstances: (i) if the Company reasonably anticipates that the distribution
will violate Federal securities laws or other applicable law, provided that the
distribution is made at the earliest date at which the Company reasonably
anticipates that the distribution will no longer cause such violation; or (ii)
upon such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.



3.
Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:



A.
If at any time prior to the Vesting Date or within one (1) year after the
Vesting Date, without the prior written consent of the Company, the Participant
engages in any activity in competition with any activity of the Company or any
of its Subsidiaries, or contrary or harmful to the interests of the Company or
any of its Subsidiaries, as determined in the sole discretion of the Board,
including, but not limited to: (i) conduct related to the Participant’s service
as a Director of the Company for which either criminal or civil penalties
against the Participant may be sought; (ii) violation of Company (or Subsidiary)
code of ethics or similar policy; (iii) accepting employment with or serving as
a consultant, advisor or in any other capacity to an employer that is in
competition with or acting against the interests of the Company or any of its
Subsidiaries, including employing or recruiting any present, former or future
employee of the Company or any of its Subsidiaries; (iv) disclosing or misusing
any confidential information or material concerning the Company or any of its
Subsidiaries; or (v) participating in a hostile takeover attempt, then this
Award shall terminate effective as of the date on which the Participant enters
into such activity, unless terminated sooner by operation of another term or
condition of this Agreement, and any “Award Gain” realized by the Participant
shall be





--------------------------------------------------------------------------------




paid by the Participant to the Company. “Award Gain” shall mean the cash and the
Fair Market Value of the Common Stock delivered to the Participant pursuant to
paragraph 2 on the date of such delivery times the number of shares so
delivered. Any shares of Common Stock deferred by the Participant shall be
considered to have been delivered for the purpose of this paragraph 3.


B.
By accepting this Agreement, the Participant consents to a deduction from any
amounts the Company or any of its Subsidiaries owes the Participant from time to
time (including amounts owed the Participant as a retainer, wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.



4.
Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the Restricted Stock Unit Award shall be subject
to the provisions of the Plan, including, without limitation, Article XI. In the
event of any conflict between this Agreement and either the Grant Notice or the
Plan, the Grant Notice or Plan, as applicable, shall control over this
Agreement.



5.
Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.



For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed. The
parties agree that, if suit is filed in Allegheny County courts, application
will be made by one or both parties, without objection, to have the case heard
in the Center for Commercial and Complex Litigation of the Court of Common Pleas
of Allegheny County.


6.
Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to shares of Common Stock issued or otherwise distributed in
relation to the Restricted Stock Units) which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Grant Notice, this Agreement and the Plan.



7.
Taxes. Regardless of any action the Company and/or the Subsidiary retaining the
Participant (the “Service Recipient”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Service Recipient
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant and vesting of the Restricted Stock Units, the conversion of the
Restricted Stock Units into





--------------------------------------------------------------------------------




shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired pursuant to the Restricted Stock Units and the receipt of any
dividends or Dividend Equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Service Recipient to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company
and/or the Service Recipient to satisfy the Tax-Related Items obligation by
withholding otherwise deliverable shares of Common Stock. In addition, the
Participant authorizes the Company and/or the Service Recipient, in their sole
discretion and pursuant to such procedures as the Company may specify from time
to time, to withhold any Tax-Related Items necessary to comply with legal
requirements by one or more of the following means: (i) arranging for the sale
of shares of Common Stock acquired upon the vesting of the Award (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) and withholding from the cash proceeds; and /or (ii) withholding
from any wages or other cash compensation paid to the Participant by the Company
and/or the Service Recipient or from any equivalent cash payment received in
connection with the Award. Depending on the withholding method, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding a number of shares as described herein, the Participant shall be
deemed, for tax purposes only, to have been issued the full number of shares of
Common Stock subject to the vested portion of the Award, notwithstanding that a
number of shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award. The Participant shall pay to
the Company and/or the Service Recipient any amount of Tax-Related Items that is
required to be withheld in connection with the Restricted Stock Units that
cannot be satisfied by the means previously described. The Company may refuse to
deliver to the Participant any shares of Common Stock pursuant to the Award if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items as described in this paragraph.


8.
Transfer Restrictions. This Award and the Restricted Stock Units are not
transferable other than by will or the laws of descent and distribution, and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Stock Units shall be forfeited.



9.
Capitalization Adjustments. The number of Restricted Stock Units awarded is
subject to adjustment as provided in Section 11.07(a) of the Plan. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.



10.
Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Common Stock shall be issued to the Participant upon
vesting of this Restricted Stock Unit Award unless the Common Stock is then
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or, if such Common Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Award, the Participant
agrees not to sell any of the shares of Common Stock received under this Award
at a time when the applicable laws or Company policies prohibit a sale.







--------------------------------------------------------------------------------




11.
Award Confers No Rights to Continued Service. Nothing contained in the Plan or
this Agreement shall give the Participant the right to be retained in the
service of the Company or any Subsidiary or affect the right of any such service
recipient to terminate the Participant’s service.



12.
Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, that provision will be enforced to the maximum extent
permissible and the legality, validity and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



13.
Waiver. The Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.



14.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award or future awards under the
Plan by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

  
15.
Code Section 409A. It is the intent that the Restricted Stock Units shall be
exempt from or comply with the requirements of Section 409A, and any ambiguities
herein will be interpreted in accordance with this intent. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement as may be necessary
to ensure that all vesting or payouts provided under this Agreement are made in
a manner that complies with Section 409A or to mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A if compliance is not practical; provided, however, that nothing in
this paragraph 15 creates an obligation on the part of the Company to modify the
terms of this Agreement or the Plan, and the Company makes no representation
that the terms of the Restricted Stock Units will comply with Section 409A or
that payments under the Restricted Stock Units will not be subject to taxes,
interest and penalties or other adverse tax consequences under Section 409A. In
no event whatsoever shall the Company or any of its Subsidiaries or affiliates
be liable to any party for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A.





Director






__________________________________________
[Director Name]


PPG Industries, Inc.




/s/ J. Craig Jordan                
By: J. Craig Jordan, Vice President, Human Resources




